 
 
I 
One Hundred Eleventh Congress of the United States of America At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. R. 1516 
 
AN ACT 
To designate the facility of the United States Postal Service located at 37926 Church Street in Dade City, Florida, as the Sergeant Marcus Mathes Post Office. 
 
 
1.Sergeant Marcus Mathes Post Office 
(a)DesignationThe facility of the United States Postal Service located at 37926 Church Street in Dade City, Florida, shall be known and designated as the Sergeant Marcus Mathes Post Office.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Sergeant Marcus Mathes Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
